Citation Nr: 0412169	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and May 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective August 26, 1995, and 
denied service connection for tinnitus.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

As the appeal regarding the evaluation of the veteran's 
bilateral hearing loss involves an original claim, the Board 
has framed this issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating hearing loss, 
in effect when the veteran first filed his claim of service 
connection for hearing loss, nor the revised criteria, which 
became effective June 10, 1999, are more favorable to the 
veteran's claim.

3.  VA audiometric test results obtained in November 1995 and 
August 2003 show that, at the time of both examinations, the 
veteran had level I hearing in his right ear and level I 
hearing in his left ear.

4.  Private audiometric test results obtained in June 2003 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.




CONCLUSION OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (1995, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001; codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim seeking a higher rating for his 
service-connected bilateral hearing loss, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in 
November 1995 and August 2003 to determine the nature, extent 
and severity of his bilateral hearing loss.  He has been 
provided with a statement of the case and a supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify him of the evidence needed by the veteran 
to prevail on the claim.  In a December 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim of entitlement to service connection for hearing 
loss and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  Because service connection has since been 
established for bilateral hearing loss, 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the veteran's the 
veteran's claim of entitlement to a compensable evaluation 
for this condition.  See VAOPGCPREC 8-03 (2003).  There is no 
identified evidence that has not been accounted for and the 
veteran and his representative have been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a second remand of the case to the RO to provide 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, however, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial grant of service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson.

Here, the veteran's bilateral hearing loss is evaluated under 
Diagnostic Codes 6100 of the Rating Schedule.  The Board 
observes that, during the course of this appeal, the criteria 
were changed, effective June 10, 1999.  64 Fed. Reg. 25202-
25210 (1999); 38 C.F.R. §§ 4.85-4.87 (2003).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

In a May 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under Diagnostic Code 6100, 
effective August 26, 1995.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The criteria for evaluating hearing loss were not 
significantly changed by the amendments to the regulations.  
The Board observes that, pursuant to the revised criteria, 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  64 
Fed. Reg. 25202-25210; 38 C.F.R. § 4.86.  Here, however, the 
change is not applicable because the veteran's pure tone 
thresholds at each of the four specified frequencies 
identified above is not 55 decibels or more.

In November 1995, the veteran was afforded a VA audiological 
evaluation.  The examination revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
20
30
LEFT
10
15
15
20
40

Pure tone threshold levels averaged 26 decibels for the right 
ear and 18 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear, and the examiner 
diagnosed him as having mild sensorineural hearing loss in 
both ears.

The veteran was afforded a second VA audiological evaluation 
in August 2003, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
30
15
LEFT
20
25
25
30
50

Pure tone threshold levels averaged 25 decibels for the right 
ear and 34 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 94 percent in the left ear, and the examiner 
diagnosed him as having mild sensorineural hearing loss in 
both ears.

In support of this claim, the veteran also submitted the 
results of a private June 2003 audiogram, which revealed pure 
tone threshold levels, in decibels, approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
55
LEFT
30
35
30
xx
25

Speech discrimination testing was not performed and the 
report shows that the veteran was diagnosed as having mild 
hearing loss.

The veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling under Diagnostic Code 6100.  The 
mechanical application of the rating schedule to the November 
1995 VA audiometric evaluation shows that the veteran had 
level I hearing in both ears, which warrants a noncompensable 
disability rating.  Diagnostic Code 6100 (1995, 2003).  The 
mechanical application of the rating schedule to the August 
2003 VA audiometric examination findings results in a 
determination that the veteran has Level I hearing in both 
ears, which again warrants a noncompensable evaluation.  Id.  
And the mechanical application of the rating schedule to the 
private June 2003 audiometric examination findings also 
results in a determination that the veteran has Level I 
hearing in both ears, again warranting a noncompensable 
evaluation.  Id.  In light of the foregoing, entitlement to a 
compensable schedular evaluation for this disability, for any 
time service connection was established, is not warranted.  

In reaching this determination, the Board notes that it has 
considered the results of an audiogram administered by the 
veteran's private physician in June 2003.  The Board 
observes, however, that because the findings of this 
audiological evaluation do not comport with VA's criteria for 
evaluating the severity of hearing loss as it contains no 
findings at 3000 hertz for the left ear as well as no speech 
discrimination results, the results are not adequate for 
rating purposes.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

Also before the Board is the veteran's claim for entitlement 
to service connection for tinnitus.  For the following 
reasons, this claim must be remanded to the RO for further 
development.

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted in November 2000.  This 
liberalizing law is applicable to the appellant's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  As such, a VCAA letter 
must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, the Board notes that, in a December 2002  
letter, the RO notified the veteran of the basic requirements 
of a claim for service connection.  To date, however, neither 
the appellant nor his representative have been specifically 
notified of the VCAA and the effect it had on his claim of 
entitlement to service connection for tinnitus.  The Board 
points out that the claims folder was received at the Board 
in March 2004, over three years after the VCAA was enacted.  
The Board finds that the RO should inform the appellant and 
his representative of the VCAA and its notification 
provisions.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see also Graves v. Brown, 8 Vet. App. 522 
(1995).  Accordingly, on remand, the RO must send the veteran 
a letter notifying him of the VCAA and its affect on his 
claim of entitlement to service connection for tinnitus, and 
also advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claim.

Next, the Board notes that the veteran was afforded a VA 
audiological examination in August 2003.  During this 
examination, the examiner noted complaints of periodic 
tinnitus, but also noted that there were "no real complaints 
at this time."  The veteran was diagnosed with mild 
sensorineural hearing loss in both ears, but despite the 
specific request by the RO to confirm a diagnosis of tinnitus 
and state whether it is related to his military service, the 
examiner failed to do so.  

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine the current nature, extent and 
etiology of any tinnitus found to be present.  Pursuant to 
the VCAA, such an examination is necessary to adjudicate this 
claim, and that in the examination report, the examiner 
should offer an opinion as to the likelihood that any 
tinnitus found to be present is related to or had its onset 
during service.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In determining that the 
veteran must be afforded a VA examination with respect to his 
tinnitus, the Board observes that the veteran is competent to 
report that he has experienced a continuity of 
symptomatology, if any.  See Charles v Principi, 16 Vet. 
App. 370, 374-75 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for tinnitus since service.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
tinnitus found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any tinnitus found to be present.  If the 
examiner diagnoses the veteran as having 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability was caused by or had its onset 
during service.  In doing so, the 
examiner should comment on the veteran's 
service records and any in-service 
acoustic trauma that may have been 
sustained.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must re-adjudicate the 
issue of entitlement to service 
connection for tinnitus.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



